                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 TIMOTHY W. TARVER,                        )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )    CASE NO. 2:18-CV-1034-WKW
                                           )               [WO]
 SIBLEY G. REYNOLDS,                       )
                                           )
              Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Timothy Tarver has taken the old schoolhouse adage to heart: “If at

first you don’t succeed, try, try again.” This case started in state court when Timothy

divorced Susan Tarver. In a settlement agreement, Timothy agreed to give half of

his VA disability benefits to Susan. Judge Sibley G. Reynolds of the Circuit Court

of Elmore County is now holding Timothy to his word. Timothy insists that Judge

Reynolds cannot do that. But the Alabama Court of Civil Appeals has twice affirmed

Judge Reynolds, and the Supreme Court of Alabama denied certiorari both times.

      Ever persistent, Timothy wants to make a federal case out of Judge Reynolds’s

orders. He first tried removing the state action to this court. No dice. Then he filed

a new lawsuit against Susan in this court. Ditto. Now he is suing Judge Reynolds

under 42 U.S.C. § 1983, challenging Judge Reynolds’s judicial decisions. But like

Timothy’s other federal cases, this one is due to be dismissed.
                         I. JURISDICTION AND VENUE

      Timothy invokes federal-question subject-matter jurisdiction under 28 U.S.C.

§ 1331. Judge Reynolds argues that, under the Rooker–Feldman doctrine, the court

lacks jurisdiction. (The court addresses this issue below.) The parties do not dispute

personal jurisdiction or venue.

                          II. STANDARDS OF REVIEW

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint against the legal standard set forth in Rule 8: ‘a short

and plain statement of the claim showing that the pleader is entitled to relief.’”

Wilborn v. Jones, 761 F. App’x 908, 910 (11th Cir. 2019) (per curiam) (quoting Fed.

R. Civ. P. 8(a)(2)). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

      A motion to dismiss for lack of subject-matter jurisdiction under Rule 12(b)(1)

can be either a facial attack or a factual attack. Barnett v. Okeechobee Hosp., 283

F.3d 1232, 1237 (11th Cir. 2002). “If the 12(b)(1) motion represents a facial attack

on jurisdiction — that is, the facts as stated supposedly do not provide cause for

federal jurisdiction — then the facts alleged by the plaintiff are given the same

presumption of truthfulness as they would receive under a 12(b)(6) motion.” Id.


                                            2
                                   III. BACKGROUND

       Timothy and Susan Tarver married in 1992. Timothy was in the United States

Air Force throughout much of their marriage, though at some point he retired.1 Then

in 2010, Timothy petitioned for a divorce in the Circuit Court of Elmore County,

Alabama. (No. DR-362.00, Doc. # 1.) 2 The case was assigned to Judge Reynolds.

After some preliminary litigation, Timothy and Susan signed a divorce settlement

agreement in May 2012. In that agreement, Timothy agreed to pay Susan half of his

retirement benefits, including his Veterans Administration (VA) disability benefits:

       The Husband draws a retirement from the Air Force in the present
       amount of $3,334.00 per month. He as well receives a veteran’s
       disability in the present amount of $2,070.00 per month. As
       represented by the Husband, there are no other retirement plans.
       Therefore, the Wife shall receive 50% of the Air Force retirement and
       50% of the disability monies and 50% of the Thrift Savings Benefit
       Plan. Directly as to the Air Force retirement, the Wife is awarded 50%
       of the Husband’s disposable military retired pay.

(No. DR-362.00, Doc. # 131, at ¶ 14.)



       1
         The court uses Timothy’s and Susan’s first names solely to prevent confusion. See, e.g.,
Howell v. Howell, 137 S. Ct. 1400, 1404 (2017) (using first names).

       2
          The state court litigation, Tarver v. Tarver, has five related case numbers: No. 29-DR-
2010-000362.00 (Ala. Cir. Ct. filed Nov. 4, 2010) (No. DR-362.00); No. 29-DR-2010-000362.01
(Ala. Cir. Ct. filed Oct. 2, 2012) (No. DR-362.01); No. 29-DR-2010-000362.02 (Ala. Cir. Ct. filed
Nov. 2, 2015) (No. DR-362.02); No. 29-DR-2010-000362.03 (Ala. Cir. Ct. filed July 7, 2016) (No.
DR-362.03); and No. 29-DR-2010-000362.04 (Ala. Cir. Ct. filed Dec. 7, 2018) (No. DR-362.04).
There are three federal cases: Tarver v. Tarver, No. 15-cv-959 (M.D. Ala. filed Dec. 30, 2015);
Tarver v. Tarver, No. 16-cv-715 (M.D. Ala. filed Aug. 30, 2016); and Tarver v. Reynolds, No. 18-
cv-1034 (M.D. Ala. filed Dec. 11, 2018). The court takes judicial notice of the documents filed in
these cases. See Fed. R. Evid. 201(b)(2); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007); Lozman v. City of Riviera Beach, 713 F.3d 1066, 1075 n.9 (11th Cir. 2013).

                                                3
       In June 2012, Judge Reynolds “incorporated” Timothy and Susan’s settlement

agreement into the final divorce decree “as if set out in full within.” (No. DR-362.00,

Doc. # 141, at ¶ 3.) A month later, Judge Reynolds once again ordered Timothy to

assign half of his retirement benefits to Susan. In particular, Judge Reynolds ordered

Timothy to pay half of “any amounts [he] received . . . in lieu of disposable retired

pay, including . . . any amounts waived . . . to receive [VA disability] benefits.” (No.

DR-362.00, Doc. # 156, at ¶ 15.) Unfortunately, however, years of litigation would

rage over those benefits.

A.     2012 to 2015: The First Contempt Proceedings

       A few months after the divorce, in October 2012, Susan alleged that Timothy

was not giving her half of his VA disability benefits. She asked Judge Reynolds to

hold Timothy in contempt based on his failure to pay. (No. DR-362.01, Doc. # 1, at

¶ 2.) In October 2013, Judge Reynolds found that Timothy had underpaid Susan, so

he ordered Timothy to follow the settlement agreement. (No. DR-361.01, Doc. # 65,

at ¶¶ 3, 6.)

       Timothy responded by arguing that he need not pay Susan any part of his VA

disability benefits. (No. DR-362.01, Doc. # 75, at ¶ 8.) Timothy insisted that those

benefits are “untouchable” as a matter of law. (No. DR-362.01, Doc. # 90, at 4.) All

the while, Susan alleged, Timothy kept withholding those benefits from her. (No.

DR-362.01, Doc. # 78, at ¶ 3.)


                                           4
      In February 2014, Judge Reynolds reaffirmed Timothy’s obligations under the

settlement agreement, stating that VA disability benefits were still “due as agreed.”

(No. DR-362.01, Doc. # 92, at ¶ 6.) Timothy appealed. (No. DR-362.01, Doc. # 99.)

But in December 2014, the Alabama Court of Civil Appeals summarily affirmed.

See Tarver v. Tarver, 194 So. 3d 1000 (Ala. Ct. App. 2014). And in February 2015,

the Supreme Court of Alabama denied certiorari. See Ex parte Tarver, 210 So. 3d

1101 (Ala. 2015). So in March 2015, Timothy fell subject to a $10,201 judgment.

(No. DR-362.01, Docs. # 167, 172, 180.)

B.    2015 to 2018: The Second Contempt Proceedings

      In November 2015, Susan once again alleged that Timothy refused to pay her

half of his VA disability benefits. And again, she asked Judge Reynolds to hold

Timothy in contempt. (No. DR-362.02, Doc. # 1, at ¶ 3.) But this time around, it

took two trips to federal court before Judge Reynolds addressed the merits.

      The first detour to federal court happened when Timothy removed Susan’s

contempt petition to this court in December 2015. (No. 15-cv-959, Doc. # 1.) But

that case was remanded to state court in March 2016. Because Timothy complained

about the effects of a state-court judgment, the court found that it had no jurisdiction.

Tarver v. Tarver, No. 15-cv-959, 2016 WL 1167245, at *2 (M.D. Ala. Mar. 25,

2016). Undeterred, Timothy sued Susan in this court in August 2016. In that action,

Timothy sought a declaratory judgment that he need not pay VA disability benefits


                                           5
to Susan. (No. 16-cv-715, Doc. # 1.) But just as before, the court found that it lacked

jurisdiction because a state-court judgment caused the alleged injuries. Tarver v.

Tarver, No. 16-cv-715, 2016 WL 7015645, at *3 (M.D. Ala. Nov. 30, 2016), motion

to vacate denied, 2017 WL 5515896 (M.D. Ala. Jan. 12, 2017). Timothy appealed

to the Eleventh Circuit, but he voluntarily dismissed that appeal in April 2017. (No.

16-cv-715, Docs. # 21, 26.)

      Back in state court, Timothy moved to dismiss Susan’s contempt petition. He

argued that his VA disability benefits were not assignable and that Judge Reynolds

lacked jurisdiction. (No. DR-362.02, Doc. # 51, at ¶¶ 3, 6.) Judge Reynolds rejected

those arguments in June 2017. (See DR-362.02, Doc. # 84.) The same month, Judge

Reynolds held Timothy in contempt for failing to pay Susan half of his VA disability

benefits. (No. DR-362.02, Doc. # 86, at ¶ 1.) He entered a $27,853 judgment against

Timothy and ordered him to make all future payments. (No. DR-362.02, Doc. # 86,

at ¶¶ 1–2.)

      Timothy appealed. (No. DR-362.02, Docs. # 92.) But the Alabama Court of

Civil Appeals summarily affirmed in May 2018, and the Supreme Court of Alabama

denied certiorari in September 2018. (No. DR-362.02, Docs. # 150, 151, 152.)

      While Timothy’s appeal was before the Alabama Court of Civil Appeals, the

Circuit Court of Geneva County garnished his bank account. (No. DR-362.02, Docs.

# 98, 99, 104, 105.) Timothy moved to stay the garnishment and to recover the


                                          6
garnished funds. Predictably, he argued that his VA disability benefits were exempt

from garnishment. He also argued that he had not received procedural due process

(notice and an opportunity to be heard) before the garnishment. (No. DR-362.02,

Doc. # 114, at ¶ 5–7; No. DR-362.02, Doc. # 123, at ¶¶ 4, 12–13.) Judge Reynolds

granted a stay and released the garnished funds once Timothy posted a supersedeas

bond. (No. DR-362.02, Docs. # 126, 141, 143.) But on November 12, 2018, after

the Supreme Court of Alabama denied certiorari, Judge Reynolds ordered that Susan

receive the supersedeas bond funds. (No. DR-362.02, Doc. # 163, at ¶ 2.)

C.    2018 to Present: The Third Contempt Proceedings

      At the same time he awarded the bond funds to Susan, Judge Reynolds set a

hearing for December 12, 2018, on the chance Timothy did not make them available.

(No. DR-362.02, Doc. # 163, at ¶ 3.) Just a week later, on November 19, Timothy

moved for relief from the many court orders that instruct him to split VA disability

benefits with Susan. He argued (yet again) that Judge Reynolds entered those orders

without having subject-matter jurisdiction. (No. DR-362.03, Doc. # 29, at 11, 13.)

Then on December 7, Susan filed another contempt petition. In addition to alleging

that Timothy still refused to pay her any VA disability benefits, Susan also alleged

that Timothy had, “by methods of trickery and deceit,” taken the supersedeas bond

funds from the courthouse. (No. DR-362.04, Doc. # 1, at ¶¶ 3–4.)

      On December 11, 2018 — one day before the prescheduled contempt hearing


                                         7
— Timothy filed this lawsuit against Judge Reynolds. (No. 18-cv-1034, Doc. # 1.)

At the same time, he moved in state court to recuse Judge Reynolds. (No. DR-

362.03, Doc. # 52.) Judge Reynolds soon continued the December 12 hearing. (No.

DR-362.02, Doc. # 169.) Nothing substantive has happened in state court since then.

       This action is against Judge Reynolds in his official and individual capacities.

Timothy’s complaint has seven counts. Count I claims that Judge Reynolds denied

Timothy notice and an opportunity to be heard during the garnishment proceedings.

Count II is an equal protection claim based on Judge Reynolds’s June 2017 judgment

and on the garnishment proceedings. Count III is a substantive due process claim

that says Judge Reynolds deprived Timothy “of his right to VA disability.” (No. 18-

cv-1034, Doc. # 1, at 10.) Count IV-A asserts that Judge Reynolds “knowingly and

willingly acted in dereliction of his duties.” 3 (No. 18-cv-1034, Doc. # 1, at 10.)

Count IV-B is for a purported “arbitrary and irrational classification.” (No. 18-cv-

1034, Doc. # 1, at 11.) Count V is a claim for infliction of emotional distress. And

Count VI is titled “unbridled usurpation of jurisdiction.” (No. 18-cv-1034, Doc. # 1,

at 12.) Timothy prays for injunctive relief, a declaratory judgment, compensatory

damages, punitive damages, and attorney’s fees. (No. 18-cv-1034, Doc. # 1, at 12–

14.)



       3
         Timothy’s complaint has two claims titled “Count IV.” (See No. 18-cv-1034, Doc. # 1,
at 10–11.) The court refers to the first as “Count IV-A” and the second as “Count IV-B.”

                                             8
      Judge Reynolds moved to dismiss the complaint (Doc. # 10), and Timothy

responded (Doc. # 13). The motion to dismiss is now ripe.

                                 IV. DISCUSSION

      Most of Timothy’s case hinges on whether the Circuit Court of Elmore County

— and Judge Reynolds in particular — had subject-matter jurisdiction to enter orders

about Timothy’s VA disability benefits. Because there is subject-matter jurisdiction,

Judge Reynolds is immune from Timothy’s claims for money damages. And since

other remedies are available, Timothy cannot receive declaratory or injunctive relief.

Finally, the Rooker–Feldman doctrine bars Timothy’s claims to the extent that he

asks the court to review and reject Judge Reynolds’s judgments.

A.    The Circuit Court of Elmore County has subject-matter jurisdiction.

      Time and again, Timothy insists that Judge Reynolds acted without subject-

matter jurisdiction. That is incorrect.

      1.     The Circuit Court of Elmore County has subject-matter jurisdiction
             over domestic relations cases.

      “Jurisdiction,” the Supreme Court has aptly observed, “is a word of many, too

many, meanings.” Kontrick v. Ryan, 540 U.S. 443, 454 (2004) (quoting Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 90 (1998)). Likewise, the term “subject-

matter jurisdiction” is often misused. Properly understood, though, subject-matter

jurisdiction concerns “the classes of cases . . . falling within a court’s adjudicatory

authority.” Id. at 455; see also Ft. Bend Cty. v. Davis, 139 S. Ct. 1843, 1848 (2019)

                                          9
(“the classes of cases a court may entertain”). It “defines the court’s authority to

hear a given type of case,” and “it represents the extent to which a court can rule on

the conduct of persons or the status of things.” Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009) (cleaned up). Subject-matter jurisdiction does not wax

and wane in individual cases based on how the court rules on the merits; it concerns

the court’s very “power to adjudicate” the merits. Steel Co., 523 U.S. at 89.

      The Supreme Court of Alabama defines subject-matter jurisdiction in much

the same way. It distinguishes “the proper exercise of subject-matter jurisdiction

[from] the existence of subject-matter jurisdiction.” Baldwin Mut. Ins. Co. v.

McCain, 260 So. 3d 801, 809 (Ala. 2018). “The former is an issue of limits on the

exercise of power by a court that actually has power over a certain type of case; the

latter is an issue of whether the court actually has any power over the type of case at

issue, i.e., subject-matter jurisdiction.” Id. Again, the emphasis is on the “types of

cases” that the court has the power to decide. Ex parte Collins, 84 So. 3d 48, 52

(Ala. 2010) (quoting Ex parte Seymour, 946 So. 2d 536, 538 (Ala. 2006)); see Ex

parte Safeway Ins. Co. of Ala., Inc., 148 So. 3d 39, 42 (Ala. 2013) (“Jurisdiction of

the subject matter is the power to hear and determine cases of the general class to

which the proceedings in question belong.”) (cleaned up). “Problems with subject-

matter jurisdiction arise if, for example, a party files a probate action in a juvenile

court, a divorce action in a probate court, or a bankruptcy petition in a circuit court,


                                          10
because the nature or class of those actions is limited to a particular forum with the

authority to handle them.” Ex parte Safeway, 148 So. 3d at 43. “There are, however,

no problems with subject-matter jurisdiction merely because a party files an action

that ostensibly lacks a probability of merit.” Id.

      So understood, the Circuit Court of Elmore County — and Judge Reynolds

— has subject-matter jurisdiction over the Tarvers’ divorce and the related contempt

proceedings. A circuit court has broad authority to hear civil cases. Ala. Const. art.

VI, § 142(b) (“The circuit court shall exercise general jurisdiction in all cases except

as may otherwise be provided by law.”); Ala. Code § 12-11-30(1) (“The circuit court

shall have exclusive original jurisdiction of all civil actions in which the matter in

controversy exceeds ten thousand dollars . . . .”). In particular, it may divorce

couples and divide their property. Ala. Code § 30-2-1(a) (“The circuit court has

power to divorce persons from the bonds of matrimony . . . .”); id. § 30-2-51

(authorizing property division in divorce cases). And a circuit court may find

individuals in contempt of court. Id. § 12-11-30(5) (“The circuit court may punish

contempts . . . .”). Proceedings about whether Timothy must pay half of his VA

disability benefits to his ex-wife under a divorce settlement agreement is a type of

case that falls within the Circuit Court of Elmore County’s jurisdiction.

      2.     No federal law strips the Circuit Court of Elmore County of subject-
             matter jurisdiction.

      In response, Timothy relies on federal laws about military retirement and VA

                                          11
disability benefits. But those laws do not deprive the Circuit Court of Elmore County

of subject-matter jurisdiction; they control how the court may exercise jurisdiction.

      “The regulation of domestic relations is traditionally the domain of state law.”

Hillman v. Maretta, 569 U.S. 483, 490 (2013). Of course, federal law may preempt

state law. But given state law’s dominance, Congress must have “positively required

by direct enactment that state law be preempted.” Hisquierdo v. Hisquierdo, 439

U.S. 572, 581 (1979) (cleaned up). “A mere conflict in words is not sufficient. State

family and family-property law must do major damage to clear and substantial

federal interests before the Supremacy Clause will demand that state law be

overridden.” Id. (cleaned up).

      In 1981, the Supreme Court held that federal law (as it existed at the time)

completely preempted states from treating military retirement pay as divisible

marital property. McCarty v. McCarty, 453 U.S. 210, 232 (1981). This fit with the

practice in Alabama, where courts “refused to treat an award of military retirement

benefits either as a property settlement or alimony in gross.” Ex parte Vaughn, 634

So. 2d 533, 534 (Ala. 1993) (citing Kabaci v. Kabaci, 373 So. 2d 1144, 1146 (Ala.

Civ. App. 1979)).

      But then in 1982, Congress enacted the Uniformed Services Former Spouses’

Protection Act (USFSPA), Pub. L. No. 97-252, tit. X, 96 Stat. 718, 730–38 (1982).

Under that statute, states may treat “disposable retired pay” as marital property. 10


                                         12
U.S.C. § 1408(c)(1) (2012). In other words, the USFSPA “authorizes” state courts

“to consider military retirement benefits as marital property . . . subject to equitable

division.” Ex parte Vaughn, 634 So. 2d at 536.

       Still, there is an exception in the USFSPA for at least some VA disability

benefits. The term “disposable retired pay” is defined as a servicemember’s “total

monthly retired pay,” but it excludes “amounts . . . deducted from the retired pay . . .

as a result of a waiver of retired pay required by law in order to receive compensation

under . . . title 38.” 10 U.S.C. § 1408(a)(4)(A)(ii) (2012 & Supp. V). Under Title

38, a servicemember who gets VA disability benefits must waive a corresponding

amount of retirement pay. 38 U.S.C. § 5305 (2012). 4 So as the Supreme Court held

in Mansell v. Mansell, the USFSPA “does not grant state courts the power to treat as

property divisible upon divorce military retirement pay that has been waived to

receive veterans’ disability benefits.” 490 U.S. 581, 594–95 (1989). Federal law

preempts state law in that respect. See Howell v. Howell, 137 S. Ct. 1400, 1406

(2017). Plus, federal law provides that VA disability benefits cannot be assigned or

seized except as permitted by federal law. 38 U.S.C. § 5301(a)(1) (2012). As a

result, state courts generally cannot treat VA disability benefits as divisible property

in divorce cases. See Ex parte Billeck, 777 So. 2d 105, 107–09 (Ala. 2010); Stone



       4
          VA disability benefits are tax-exempt, so many servicemembers waive retirement pay to
get disability benefits. 26 U.S.C. § 104(a)(4) (2012 & Supp. V); 38 U.S.C. § 5301(a)(1) (2012).

                                              13
v. Stone, 26 So. 3d 1232, 1238 (Ala. Civ. App. 2009).

      But the question in this case is not whether it is correct to divide VA disability

benefits upon divorce. Instead, the issue is whether a purported violation of that rule

strips courts of subject-matter jurisdiction. It does not. State courts do, in a general

sense, lack power to violate federal law. But that is different from lacking subject-

matter jurisdiction over a dispute. No court has the power to violate federal law, but

not every legal error affects subject-matter jurisdiction. The Alabama cases that

Timothy cites do not say otherwise; they do not mention restrictions on subject-

matter jurisdiction. See Brown v. Brown, 260 So. 3d 851, 858 (Ala. Civ. App. 2018);

Swindle v. Swindle, 204 So. 3d 430, 435–36 (Ala. Civ. App. 2016); Nelms v. Nelms,

99 So. 3d 1228, 1232–33 (Ala. Civ. App. 2012).

      Other jurisdictions concur that the USFSPA does not restrict subject-matter

jurisdiction. See, e.g., Gross v. Wilson, 424 P.3d 390, 397 & n.34 (Alaska 2018); In

re Marriage of Williams, 417 P.3d 1033, 1044 (Kan. 2018); Moore v. Moore, 484

S.W.3d 386, 391–92 (Mo. Ct. App. 2016); Mitchell v. Lynch, No. 1-CA-CV-08-380,

2009 WL 888647, at *3 (Ariz. Ct. App. Apr. 2, 2009); Coon v. Coon, 614 S.E.2d

616, 617–18 (S.C. 2005); McLellan v. McLellan, 533 S.E.2d 635, 637 (Va. Ct. App.

2000); In re Marriage of Curtis, 9 Cal. Rptr. 2d 145, 151 (Ct. App. 1992); Maxwell

v. Maxwell, 796 P.2d 403, 407 (Utah Ct. App. 1990); Evans v. Evans, 541 A.2d 648,

652 (Md. Ct. Spec. App. 1988); Konzen v. Konzen, 693 P.2d 97, 99 (Wash. 1985)


                                          14
(en banc). Given these authorities, Timothy is wrong when he says “all states” have

ruled that the USFSPA “deprives” courts of subject-matter jurisdiction over VA

disability benefits. 5 (No. 18-cv-1034, Doc. # 13, at 11.) In fact, on remand from the

Supreme Court’s decision in Mansell, the state court took care to note that it had

subject-matter jurisdiction. See In re Marriage of Mansell, 265 Cal. Rptr. 227, 232–

33 (Ct. App. 1989), cert. denied, 498 U.S. 806 (1990). The Circuit Court of Elmore

County — and Judge Reynolds — therefore has subject-matter jurisdiction.

B.     Judge Reynolds is immune against Timothy’s claim for money damages.

       Timothy is suing Judge Reynolds in his individual capacity for compensatory

and punitive damages. But Judge Reynolds is entitled to absolute immunity against

those claims.

       “Few doctrines were more solidly established at common law than the

immunity of judges from liability for damages for acts committed within their

judicial jurisdiction,” Pierson v. Ray, 386 U.S. 547, 553–54 (1967), and the Supreme

Court formally endorsed that doctrine almost a century-and-a-half ago, Bradley v.

Fisher, 80 U.S. (13 Wall.) 335, 347 (1871). Judicial immunity has long applied in

§ 1983 cases, Pierson, 386 U.S. at 554, and it even shields against nominal damages,

see Simmons v. Conger, 86 F.3d 1080, 1084–85 (11th Cir. 1996).


       5
          Only a few decisions plainly treat the USFSPA as restricting subject-matter jurisdiction.
See Naples v. Naples, 967 So. 2d 944, 946 & n.1 (Fla. Dist. Ct. App. 2007); In re Marriage of
Pierce, 982 P.2d 995, 998 (Kan. Ct. App. 1999); Ryan v. Ryan, 600 N.W.2d 739, 745 (Neb. 1999).

                                                15
      “Judicial immunity is an absolute immunity; it applies even where a judge acts

maliciously.” Harris v. Deveaux, 780 F.2d 911, 914 (11th Cir. 1986) (citing Stump

v. Sparkman, 435 U.S. 349, 356 (1978)). Judges lose this immunity “in only two

sets of circumstances. First, a judge is not immune from liability for nonjudicial

actions, i.e., actions not taken in the judge’s judicial capacity. Second, a judge is not

immune from actions, though judicial in nature, taken in the complete absence of all

jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11–12 (1991) (per curiam) (cleaned up);

see Dykes v. Hosemann, 776 F.2d 942, 945 (11th Cir. 1985) (en banc) (per curiam).

      Timothy does not dispute that Judge Reynolds acted in his judicial capacity.

(No. 18-cv-1034, Doc. # 13, at 9.) Nor could he; issuing orders in a pending case is

a quintessential judicial function. Timothy instead insists that Judge Reynolds acted

“in the complete absence of all jurisdiction.” But that “rare circumstance” does not

exist here. McCullough v. Finley, 907 F.3d 1324, 1332 (11th Cir. 2018).

      Whether Judge Reynolds acted in the complete absence of all jurisdiction is a

question about subject-matter jurisdiction. Dykes, 776 F.2d at 950. And to see if a

judge acted in the complete absence of all jurisdiction, the Eleventh Circuit looks at

statutory authority at a high level of generality. If state law grants authority over the

type of case, the judge has absolute immunity. In Scott v. Hayes, for example, it was

enough that a state court “had jurisdiction over all civil cases,” “had jurisdiction over

divorce cases,” and had “discretion over the division of the marital estate.” 719 F.2d


                                           16
1562, 1566 (11th Cir. 1983) (cleaned up). That was all the specificity needed to find

immunity. See also, e.g., Stump, 435 U.S. at 357–58; McCullough, 907 F.3d at 1332;

Harris, 780 F.2d at 916; Dykes, 776 F.2d at 946–47.

      It should therefore come as no surprise that Judge Reynolds does not lose his

immunity if, by chance, he makes an erroneous determination. It does not matter if

he made “grave procedural errors,” Stump, 435 U.S. at 359, or even “undoubtedly

egregiously erred,” Scott, 719 F.2d at 1567. The “power to make that determination”

is what matters. Dykes, 776 F.2d at 947; see Mireles, 502 U.S. at 13.

      As explained above, Judge Reynolds has subject-matter jurisdiction over the

Tarvers’ divorce, the division of their property, and the contempt proceedings. Thus,

Judge Reynolds is immune from Timothy’s claims for money damages.

C.    Timothy cannot receive injunctive or declaratory relief.

      In addition to money damages, Timothy prays for declaratory and injunctive

relief. But that relief cannot be granted for two reasons.

      First, federal law provides that “in any action brought against a judicial officer

for an act or omission taken in such officer’s judicial capacity, injunctive relief shall

not be granted unless a declaratory decree was violated or declaratory relief was

unavailable.” 42 U.S.C. § 1983 (2012). This creates a clear rule: “Where a plaintiff

does not allege and the record does not suggest that the judicial defendant violated a

declaratory decree or that declaratory relief was unavailable, judicial immunity


                                           17
requires dismissal of claims against judicial officers for actions taken in their judicial

capacity even when the claims seek prospective injunctive relief.”              Kuhn v.

Thompson, 304 F. Supp. 2d 1313, 1322–23 (M.D. Ala. 2004); see also Machetta v.

Moren, 726 F. App’x 219, 220 (5th Cir. 2018) (per curiam) (dismissing a claim for

injunctive relief when plaintiffs failed to allege that a declaratory decree was violated

or that declaratory relief was unavailable); Roth v. King, 449 F.3d 1272, 1286–87

(D.C. Cir. 2006) (same); Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006) (same);

Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999) (same).

      There is no indication that Judge Reynolds violated a declaratory decree. Nor

is there any evidence that declaratory relief is unavailable. Indeed, Timothy himself

prays for a declaratory judgment. (No. 18-cv-1034, Doc. # 1, at 13.) That is enough

to bar his claim for injunctive relief. Esensoy v. McMillan, No. 06-12580, 2007 WL

257342, at *1 n.5 (11th Cir. Jan. 31, 2007) (per curiam); Kuhn, 304 F. Supp. 2d at

1322 & n.11; Deters v. Ky. Bar Ass’n, 130 F. Supp. 3d 1038, 1048 (E.D. Ky. 2015),

aff’d, 646 F. App’x 468 (6th Cir. 2016). Further, the chance to appeal to the Alabama

Court of Civil Appeals, the Supreme Court of Alabama, and the United States

Supreme Court may also be enough to dismiss Timothy’s claim for injunctive relief.

See William Penn Apts. v. D.C. Court of Appeals, 39 F. Supp. 3d 11, 18–19 (D.D.C.

2014); Hoai v. Superior Court of D.C., 539 F. Supp. 2d 432, 435 (D.D.C. 2008),

aff’d, 344 F. App’x 620 (D.C. Cir. 2009) (per curiam).


                                           18
       Second, “to receive declaratory or injunctive relief,” Timothy must show “the

absence of an adequate remedy at law.” Bolin v. Story, 225 F.3d 1234, 1242 (11th

Cir. 2000) (per curiam); see Newman v. Alabama, 683 F.2d 1312, 1319 (11th Cir.

1982). Yet Timothy fails to allege that he lacks an adequate remedy at law. Indeed,

the state court appeals process is, by itself, an adequate legal remedy for Timothy’s

alleged injuries. See Sibley v. Lando, 437 F.3d 1067, 1074 (11th Cir. 2005) (per

curiam) (holding that a plaintiff was “ineligible for equitable relief because he had

access to the appellate process, a remedy at law,” and thus could not maintain a claim

for declaratory relief against judges); see also, e.g., Jones v. CitiMortgage, Inc., 666

F. App’x 766, 777 (11th Cir. 2016) (per curiam) (similar); Wells v. Miller, 652 F.

App’x 874, 875 (11th Cir. 2016) (per curiam) (similar). That appeals process is open

to Timothy, and he has used it twice. As a result, Timothy cannot receive declaratory

or injunctive relief.

D.     The Rooker–Feldman doctrine prevents this court from rejecting orders
       from the Circuit Court of Elmore County.

       The Supreme Court has the authority to review state court judgments, see 28

U.S.C. § 1257(a), but federal district courts have no such appellate jurisdiction. By

implication, federal district courts cannot hear “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

                                          19
284 (2005). This is called the Rooker–Feldman doctrine, after the cases that first

recognized it: Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–17 (1923), and D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 482–86 (1983).

      The Rooker–Feldman doctrine applies when a claim either (1) was “actually

adjudicated by a state court” or (2) is “inextricably intertwined” with a state court

judgment. Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1286

(11th Cir. 2018). A claim is “inextricably intertwined” with a state court judgment

if (1) “the success of the federal claim would effectively nullify the state court

judgment” or (2) “the federal claim would succeed only to the extent that the state

court wrongly decided the issues.” Alvarez v. Att’y Gen. for the State of Fla., 679

F.3d 1257, 1262–63 (11th Cir. 2012) (cleaned up). Once state court litigation ends,

a plaintiff cannot attack a state court judgment in federal court with arguments that

he or she had a reasonable opportunity to raise in state court. Casale v. Tillman, 558

F.3d 1258, 1260 (11th Cir. 2009) (per curiam); Nicholson v. Shafe, 558 F.3d 1266,

1275 (11th Cir. 2009).

      So to the extent that Timothy seeks to relitigate the state court orders requiring

him to pay half of his VA disability benefits to Susan, he cannot do so in federal

court. He has already appealed those orders in state court — twice. He cannot try

again here.

      Timothy asserts that Rooker–Feldman does not apply in § 1983 cases. (No.


                                          20
18-cv-1034, Doc. # 13, at 13, 17.) That is not correct. The Eleventh Circuit has

repeatedly applied it in § 1983 actions involving Fourteenth Amendment challenges

to domestic relations proceedings. See Liedel v. Juvenile Court of Madison Cty.,

891 F.2d 1542, 1545 (11th Cir. 1990); Staley v. Ledbetter, 837 F.2d 1016, 1017 (11th

Cir. 1988) (per curiam). The Eleventh Circuit has also applied it in cases about the

USFSPA. See McSparin v. McSparin, 489 F. App’x 348, 351 (11th Cir. 2012) (per

curiam); Powell v. Powell, 80 F.3d 464, 467 (11th Cir. 1996).

      Timothy also draws a distinction “between seeking appellate review of a state

court’s judgment in federal district court and seeking an injunction enjoining

enforcement of a state court judgment.” (No. 18-cv-1034, Doc. # 13, at 16.) But

that argument fails. Timothy relies solely on Rhoades v. Penfold, 694 F.2d 1043,

1047 (5th Cir. 1983), which in turn relied only on Gresham Park Community

Organization v. Howell, 652 F.2d 1227, 1236 (5th Cir. Unit B Aug. 1981). Those

two decisions predate Feldman, and the Eleventh Circuit later overruled Gresham in

light of Feldman. See Wood v. Orange Cty., 715 F.2d 1543, 1546 (11th Cir. 1983);

see also Blue Cross & Blue Shield of Md., Inc. v. Weiner, 868 F.2d 1550, 1556 (11th

Cir. 1989) (“Relying on Feldman . . . this court expressly abandoned Gresham’s

restrictive interpretation of Rooker.”). Now courts look at “the issues involved in

the state court proceeding, instead of on the type of relief sought by the plaintiff.”

Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1333 (11th Cir. 2001); cf. Doe


                                         21
v. The Fla. Bar, 630 F.3d 1336, 1341 (11th Cir. 2011) (“As the Supreme Court made

clear in Feldman, the form of a proceeding is not significant, because it is the nature

and effect which is controlling.”) (cleaned up).

      Finally, Timothy says that if a complaint “alleges blatant violations of federal

regulations, the federal court is unlikely” to apply Rooker–Feldman. (No. 18-cv-

1034, Doc. # 13, at 17.) But the cases he cites for that surprising proposition turn

out to say something else. One line of cases says that if state law permits a collateral

attack on a judgment, Rooker–Feldman does not apply. Davis v. Bayless, 70 F.3d

367, 376 (5th Cir. 1995) (citing Gauthier v. Cont’l Diving Serv. Inc., 831 F.2d 559,

561 (5th Cir. 1987)). The other cases merely provide that a criminal defendant may

sue the police under the Fourth Amendment. See, e.g., Martin v. City of Camden,

No. 92-cv-393, 1994 U.S. Dist. LEXIS 6587, at *7–8 (S.D. Ala. Apr. 18, 1994).

None of those situations exists here. And neither line of cases says that Rooker–

Feldman ceases to apply when a state court violates federal law. See Lennon v. City

of Carmel, 865 F.3d 503, 507 (7th Cir. 2017) (“The Rooker–Feldman bar is

jurisdictional; violations of it cannot be waived and thus preclude a court from

considering the merits of the claim. There is no exception for egregious error.”)

(citation omitted).

      As a result, the Rooker–Feldman doctrine prevents this court from reviewing

and rejecting the judgments of the Circuit Court of Elmore County.


                                          22
                             V. CONCLUSION

     For the reasons above, it is ORDERED that Defendant Sibley G. Reynolds’s

motion to dismiss (No. 18-cv-1034, Doc. # 10) is GRANTED.

     A separate Final Judgment will be entered.

     DONE this 16th day of August, 2019.
                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




                                      23
